Case 8:17-cv-02274-DOC-DFM Document 312 Filed 12/17/19 Page 1 of 8 Page ID #:9245



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

   Case No. SA CV 17-2274-DOC (DFMx)                                Date: December 17, 2019

   Title: MITCHELL V. CORELOGIC, INC. ET AL.


   PRESENT:

                      THE HONORABLE DAVID O. CARTER, JUDGE

                Deborah Lewman                                    Not Present
                Courtroom Clerk                                  Court Reporter

         ATTORNEYS PRESENT FOR                          ATTORNEYS PRESENT FOR
               PLAINTIFF:                                    DEFENDANT:
              None Present                                    None Present



          PROCEEDINGS (IN CHAMBERS): ORDER REGARDING MOTION
                                     FOR DEFAULT, JURISDICTION,
                                     AND SANCTIONS [273]

           Before the Court is Plaintiff Harriett Mitchell’s (“Plaintiffs”) Motion for Default,
   Jurisdiction, and Sanctions (Dkt. 273) (“Motion”). Plaintiffs move this Court for (1) an
   order finding that Defendant CoreLogic (“Defendant”) is in default of this Court’s order
   compelling arbitration; (2) a resumption of jurisdiction over cases previously ordered into
   arbitration; and (3) sanctions for CoreLogic’s willful disobedience of this Court’s order
   compelling arbitration—an order requested by Defendants—in the amount of fees and
   costs associated with opposing CoreLogic’s Motion to Compel Arbitration and litigating
   arbitrations after the order to compel was granted. See generally Motion.

          I.     Factual Background

           On February 12, 2019 CoreLogic filed a Motion to Compel Arbitration. Dkt. 128.
   In that motion, CoreLogic argued “[T]his Court need only determine that agreements to
   arbitrate exist. Once such a finding is made, the Court is obligated to compel the matter to
   arbitration, with all other challenges to be resolved by the arbitrator.” Id. at 14. The Court
   granted the Motion to Compel Arbitration, compelling Plaintiffs who signed arbitration
Case 8:17-cv-02274-DOC-DFM Document 312 Filed 12/17/19 Page 2 of 8 Page ID #:9246
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. SA CV 17-2274-DOC (DFMx)                                        Date: December 17, 2019
                                                                                              Page 2


   agreements to proceed in arbitration. Dkt. 189. Plaintiffs complied with that order, filing
   157 individual demands for arbitration since late April 2019 throughout the United
   States. Mot. at 3.

           After these arbitrations were filed, Defendants began to seek dismissal of dozens
   of pending arbitrations based on alleged deficiencies with consent forms attached to
   arbitration demands. Mot. at 3. Ultimately, the American Arbitration Association
   (“AAA”) held that the demands met filing requirements, reserved further argument on the
   issue for arbitrator review, and found that Defendant must pay the associated filing fees
   in order to proceed. Mot. at 4.

           Then Defendants moved this Court for ex parte relief on May 24, 2019, arguing
   that the consent forms were not sufficient and that Plaintiffs’ counsel---who are barred in
   California and Minnesota---were practicing law without authorization in the other states
   where arbitrations were filed. Mot. at 4. The Court denied Defendants’ ex parte
   application finding in relevant part:

                            The Court need not address each of CoreLogic’s arguments or
                    wade into the Virginia, Oregon, Michigan, and Florida rules of
                    professional conduct. CoreLogic moved this Court to order Plaintiffs
                    to arbitrate their claims. As CoreLogic previously argued, issues of
                    arbitrability or the implication of statutes of limitation must be
                    resolved by the arbitrator. Even if the Court were to determine the
                    merits of a particular arbitration, the requested injunction and stay of
                    all arbitration proceedings is overbroad. CoreLogic asked for
                    resolution of any and all disputes by the arbitrator. Having
                    compelled arbitration, the Court will not now stay those
                    proceedings due to associated costs.

   Dkt. 220 at 3.

           On July 30, 2019, Defendants finally paid their portion of the relevant filing fees
   to the AAA. Mot. at 5. However, on August 9th, Defendants requested the AAA decide
   certain “threshold issues” before proceeding. Id. Among these issues were the arguments
   regarding filing requirements and the issue of Plaintiffs’ alleged unauthorized practice of
   law. Id. The AAA ultimately decided that the issues should go to individual arbitrators.
   Id. at 6. The AAA then proceeded to continue administering the arbitrations and required
   CoreLogic to pay a $750 administrative fee for each arbitration. Id. On October 7, 2019
   CoreLogic informed AAA that it “will not proceed with any non-California or non-
Case 8:17-cv-02274-DOC-DFM Document 312 Filed 12/17/19 Page 3 of 8 Page ID #:9247
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

    Case No. SA CV 17-2274-DOC (DFMx)                                     Date: December 17, 2019
                                                                                           Page 3


   Minnesota arbitration, or pay any further fees in connection with those proceedings, until
   the threshold issue of Claimant’s Counsel’s unauthorized practice of law is determined.”
   Id. In response, the AAA closed 110 cases for failure to pay filing fees. Id. at 7.
   Defendants also note that the AAA provided an alternative resolution, that the parties
   stipulate to a special master to hear the issue of the alleged unauthorized practice of law.
   Defendant’s Opposition to Motion (“Opp’n”) (Dkt. 279) at 4. Plaintiffs did not agree to
   the stipulation. Id.

          II.    Argument

           Plaintiffs argue that CoreLogic has willfully violated this Court’s order compelling
   arbitration by refusing to participate in the arbitrations and pay the filing fees. See
   generally Motion. Plaintiffs request the Court find that CoreLogic has defaulted on its
   obligations, resume jurisdiction over the 110 cases that have been closed due to the
   default, and sanction CoreLogic for disobeying the Court’s order. Id. In sum, Plaintiffs
   argue that “CoreLogic’s desire for collective resolution of its ‘threshold issues,’ and its
   displeasure with the AAA’s refusal to do so, does not relieve CoreLogic of its contractual
   and court-ordered obligation to arbitrate.” Id. at 10.

           CoreLogic argues that it cannot participate in the arbitrations or it would be
   facilitating and enabling the unauthorized practice of law. Opp’n at 14. Furthermore,
   Defendants argue that Plaintiffs put themselves in this position by refusing to agree to a
   special master to determine the question of the unauthorized practice of law. Id. at 11–12.
   Finally, Defendants argue that sanctions are inappropriate in this case because CoreLogic
   has not violated any of this Courts’ orders. Id. at 15–17.

          In particular, Defendants argue that neither this Court’s April 2018 or May 2019
   orders required CoreLogic to submit the issue of the unauthorized practice of law to any
   individual arbitrator. Id. at 17. Rather, they argue, this Court determined that it would not
   wade into the issue but did not determine that CoreLogic must submit the issue to
   individual arbitrators. Id. In any event, Defendants argue that individual arbitrators would
   not have any contractual jurisdiction over the issue, and Plaintiffs themselves have
   argued that individual arbitrators cannot resolve this ethical issue. Id. Therefore,
   Defendants believe they should not be sanctioned. Defendants also agree to allow the 110
   cases previously submitted to arbitration to come under the jurisdiction of this Court.

           Plaintiffs reply that “CoreLogic cites no right—contractual, court-ordered, in the
   AAA rules, or otherwise—to have its threshold issues resolved by a special master prior
   to the arbitration of Plaintiffs’ claims.” Plaintiffs’ Reply (“Reply”) (Dkt. 282) at 1.
Case 8:17-cv-02274-DOC-DFM Document 312 Filed 12/17/19 Page 4 of 8 Page ID #:9248
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

    Case No. SA CV 17-2274-DOC (DFMx)                                       Date: December 17, 2019
                                                                                             Page 4


   Plaintiffs argue (and Defendants ethics expert concedes) “most states permit out-of-state
   attorneys not licensed in the state to represent clients in arbitrations pending there, but the
   conditions for doing so vary.” Id. at 8. Finally, Plaintiffs cite recently enacted California
   legislation which seeks to end an abusive tactic that employers use to deny their
   employees justice—forcing them to arbitrate their legal claims and then suspending the
   process by refusing to pay the arbitration fees. Mot. at 17–19. Among other things, the
   law would require sanctions when fees or costs required to initiate an arbitration are not
   paid within 30 days after the due date. See SB 707, https://leginfo.legislature.ca.gov
   /faces/billTextClient.xhtml?bill_id=201920200SB707 (last visited December 6, 2019).

           This issue is about access to justice. Right now, there are over 100 people who
   have no forum to have their cases heard. They are not in front of this Court because
   Defendants compelled them to arbitration. They are not in front of arbitrators because
   Defendants have unilaterally refused to arbitrate unless and until some tribunal
   determines the “threshold issue” of Plaintiffs’ counsel alleged unauthorized practice of
   law. To be fair, Plaintiffs are not blameless. They too have failed to proceed diligently on
   this matter when they declined to stipulate to a Special Master to resolve the issue at
   Defendants’ expense. Of course, that does not absolve Defendants of the critical fact at
   issue: that they have unilaterally created an ultimatum. The ultimatum Defendants created
   is: Defendants will not arbitrate (though they initially compelled arbitration) until
   someone decides the ethical issue. That ultimatum was not part of any of these Court’s
   prior orders.

         The April 9, 2018 Order: On April 9, 2018, the Court granted CoreLogic’s
   motion to compel arbitration of the individual claims of FLSA collective action opt-in
   members and California putative class members who executed either an Employment
   Application or Separation Agreement, each requiring arbitration of disputes between the
   employee and CoreLogic. There were no exceptions in this order.

   See Dkt. 189.

          The May 28, 2019 Order: On May 28, 2019, the Court held “[t]he Court need not
   … wade into the Virginia, Oregon, Michigan, and Florida rules of professional conduct.
   CoreLogic moved this Court to order Plaintiffs to arbitrate their claims. As CoreLogic
   previously argued, issues of arbitrability or the implication of statutes of limitation must
   be resolved by the arbitrator . . . CoreLogic asked for resolution of any and all disputes by
   the arbitrator. Having compelled arbitration, the Court will not now stay those
   proceedings due to associated costs.” There were no exceptions in this order.
Case 8:17-cv-02274-DOC-DFM Document 312 Filed 12/17/19 Page 5 of 8 Page ID #:9249
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No. SA CV 17-2274-DOC (DFMx)                                        Date: December 17, 2019
                                                                                              Page 5


   See Dkt. 220.

           As a preliminary matter, the Court will not find default and take jurisdiction over
   the 110 cases that have been closed by the AAA. Plaintiffs argue that under Ninth Circuit
   precedent this Court must find Defendants in default of the arbitration agreement and take
   back jurisdiction over the 110 closed cases. In Sink v. Aden Enterprises, the Ninth Circuit
   held that the FAA does not compel a district court to return the parties to arbitration after
   a party impeded arbitration to the point where the arbitrator cancelled the arbitration and
   declared the party in default. Sink v. Aden Enterprises, Inc., 352 F.3d 1197, 1201 (9th
   Cir. 2003). Here, CoreLogic has not been found in default by the arbitrator, and in any
   event, Sink instructs this Court that it is not required to send the parties back to
   arbitration. But it does not state that the Court no longer has the discretion to simply
   order CoreLogic to proceed with this Court’s prior order compelling arbitration.

          Second, Defendants argue that they will be in violation of the California Rules of
   Professional Conduct if they assist in the unauthorized practice of law. Indeed, at oral
   argument on this matter Defendants reiterated the unacceptable risk of violating ethical
   duties if they were forced to enter arbitration with Plaintiffs’ counsel. Defendants hired
   ethics expressed opined:

                          [T]he California Rules of Professional Conduct prohibit
                   California lawyers from knowingly assisting any person in the
                   unauthorized practice of law in another jurisdiction (Rule 5.5(a)(2))
                   and further provide that it is professional misconduct to solicit, assist
                   or induce the violation of any Rule of Professional Conduct or the
                   State Bar Act. Rule 8.4(a). Given these ethical mandates, it was
                   reasonable, and likely ethically required, for CoreLogic’s
                   attorneys to raise the issue of Plaintiffs’ counsel’s authorization
                   to practice law in each of the jurisdictions in which they
                   commenced arbitration proceedings. If CoreLogic’s attorneys had
                   remained silent and instead participated in the Out-of-State
                   Arbitrations, essentially witnessing the unauthorized practice of law
                   by Plaintiffs’ counsel on a regular basis, they would have, in my
                   opinion, been knowingly assisting in and/or soliciting or inducing
                   the unauthorized practice of law by their fellow California lawyers.

   Declaration of Suzanne Spencer (“Spencer Decl.”) (Dkt. 279-1) ¶ 10 (emphasis added).
Case 8:17-cv-02274-DOC-DFM Document 312 Filed 12/17/19 Page 6 of 8 Page ID #:9250
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

    Case No. SA CV 17-2274-DOC (DFMx)                                         Date: December 17, 2019
                                                                                               Page 6


         Rule 5.5(a)(2) of the California Rules of Professional Conduct states: “A lawyer
   admitted to practice law in California shall not: knowingly assist a person in the
   unauthorized practice of law in that jurisdiction.”

          Rule 8.4(a) of the California Rules of Professional Conduct states: “It is
   professional misconduct for a lawyer to: violate these rules or the State Bar Act,
   knowingly assist, solicit, or induce another to do so, or do so through the acts of
   another[.]”

           It may have been reasonable to “raise the issue of Plaintiffs’ counsel’s
   authorization to practice law in each of the jurisdictions in which [Plaintiffs’ counsel]
   commenced arbitration proceedings.” Spencer Decl. ¶ 10. However, it was unreasonable,
   after initially raising the issue, to unilaterally decide to refuse to participate in arbitrations
   until that issue is decided. Furthermore, the Court finds it suspect that when asked why
   Defendants did not simply report Plaintiffs to the bars of the respective states in which
   they filed arbitrations, the answer was that it would “take too long.” If Defendants truly
   believed their ethical duty was to “raise the issue . . . in each of [those] jurisdictions,”
   why wouldn’t they do so with the state bars?

           Defendants main argument is that there was an unreasonable risk that they would
   be violating the California Rules of Professional Conduct by participating in an
   arbitration with Plaintiffs who are arguably engaged in the unauthorized practice of law.
   But even an extremely expansive reading of Rule 5.5(a)(2) and 8.4(a) cannot encompass
   Defendants’ actions. Simply participating in an arbitration with opposing counsel who
   may arguably be engaged in the unauthorized practice of law does not violate Rule
   5.5(a)(2) or 8.4(a). The kind of actions that violate these rules include, for example,
   physically introducing unlicensed persons to a client and allowing that person to consult
   with the client without supervision. See generally Bluestein v. State Bar of California,
   118 Cal. Rptr. 175 (1974). That is far from the facts of the case at hand.

           While it may have been reasonable to “raise the issue” of a potential violation of
   California rules, once the issue was raised, it was unreasonable to discontinue
   participation in the arbitration. Again, Defendants expert opined “If CoreLogic’s
   attorneys had remained silent and instead participated in the Out-of-State Arbitrations,
   essentially witnessing the unauthorized practice of law by Plaintiffs’ counsel on a regular
   basis, they would have, in my opinion, been knowingly assisting in and/or soliciting or
   inducing the unauthorized practice of law by their fellow California lawyers.” Spencer
   Decl. ¶ 10 (emphasis added). However, Defendants did not remain silent—they “raised
   the issue.” That should have been enough for Defendants. This Court now holds that
Case 8:17-cv-02274-DOC-DFM Document 312 Filed 12/17/19 Page 7 of 8 Page ID #:9251
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

    Case No. SA CV 17-2274-DOC (DFMx)                                       Date: December 17, 2019
                                                                                             Page 7


   Defendants are not assisting in the unauthorized practice of law by simply participating in
   an arbitration with one who is arguably violating the rules of professional conduct of the
   state in which the arbitration is occurring.

           Federal courts have the inherent power to assess sanctions for “bad faith” conduct
   in litigation or for “willful disobedience” of a court order. Chambers v. NASCO, Inc., 501
   U.S. 32, 45 (1991). “Because of their very potency, inherent powers must be exercised
   with restraint and discretion.” Id. at 44. The Court finds that Defendants have willfully
   and unreasonably disobeyed both the original April 2018 order to arbitrate and the order
   in response to Defendants’ ex parte motion in May 2019 by unilaterally refusing to
   participate in the arbitrations until a tribunal decided the “threshold issue” of Plaintiffs’
   counsel alleged unauthorized practice of law. Frankly, the Court finds that Defendants
   have displayed a pattern of dilatory conduct in this litigation. Indeed, the Court
   previously granted a temporary restraining order against the Defendants after they called
   certain plaintiffs participating in this action in a way that may be seen as intimidating or
   retaliating against individuals for filing suit. See Dkt. 146.

           There is no longer any reasonable reason for Defendants to continue to obstruct
   the arbitrations in this matter regardless of any arguable violation of rules of professional
   conduct by Plaintiffs’ attorneys. Plaintiffs’ counsel assumes the risk of violating ethical
   rules if counsel is truly violating the state rules in which they file arbitrations. Of course,
   Defendants are free to report Plaintiffs’ counsel to the bar.

          III.   Disposition

          For the foregoing reasons, the Court GRANTS IN PART Plaintiffs’ Motion and
   DECLINES to find default and retake jurisdiction. The Court will determine the amount
   of sanctions at a later date.

          The Court ORDERS Plaintiffs submit a full accounting of all fees and costs
   associated with their efforts to comply with this Court’s orders to arbitrate. The
   accounting should include the amount of attorneys’ fees and/or other costs requested for
   each event. For example, attorneys’ fees requested for the Motion to Sanction, attorneys’
   fees requested in litigating arbitrations in Florida, costs associated with filings in South
   Carolina, filing fees for the AAA, etc. However, the Court will not grant sanctions for
   fees pertaining to the Motion to Compel Arbitration in which Defendant was meritorious.
   Plaintiffs should file this accounting by December 23, 2019. If Defendant has any
   disagreement with the accounting, they may file a response by January 6, 2020. Any
   hearing on this matter will be heard on January 21, 2020.
Case 8:17-cv-02274-DOC-DFM Document 312 Filed 12/17/19 Page 8 of 8 Page ID #:9252
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

    Case No. SA CV 17-2274-DOC (DFMx)                                  Date: December 17, 2019
                                                                                        Page 8


         The Court is very concerned about (and will no longer tolerate) more foot
   dragging on this issue. The Court ORDERS the parties to refile these cases with the
   AAA and participate in the arbitration proceedings.

          The Clerk shall serve this minute order on the parties.


    MINUTES FORM 11
    CIVIL-GEN
                                                                     Initials of Deputy Clerk: djl
